Citation Nr: 1237159	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The underlying issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the expiration of the appeal period following the January 2007 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received with respect to the claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims of service connection for PTSD and remands the underlying issue for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran was originally denied service connection for PTSD in a January 2007 rating decision on the basis that VA was unable to corroborate the Veteran's claimed stressor.  The Veteran did not appeal that rating decision.

No additional evidence was submitted within one year of that rating decision.  The Veteran submitted no statements during the year after that decision.  Since there was no notice of disagreement or new and material evidence within the appeal period; the January 2007 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In February 2009, the Veteran sought to reopen the claim.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

The January 2007 denial was based on the lack of corroborating evidence to establish the occurrence of a claimed in-service stressor.  In this case, the Veteran reported that a fellow servicemen, D.W., was essentially an unstable individual who on one occasion climbed outside the door of an airplane midflight.  When the Veteran tried to rescue him, he realized that D.W. was attempting to pull him out of the plane as well.  The Veteran considered cutting D.W.'s gunner's belt, which would have caused a fatal fall from the plane.  

At the time of the January 2007 rating decision, the evidence of record included service treatment records, the Veteran's statements, and VA treatment records.

Evidence received since the January 2007 rating decision includes additional lay evidence related to the Veteran's claimed stressor, including his testimony regarding a personal assault and a buddy statement in which P.W.G. stated that some of the details of the Veteran's account were widely noted around the ship after the incident and that the Veteran avoided D.W. afterward.  In this regard, behavior changes, such as avoidance of another service member, may constitute credible supporting evidence of the personal assault stressor.  See 38 C.F.R. § 3.304(f)(3).  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.


REMAND

As an initial matter, the Board notes that the Veteran has referred to his in-service stressor as a personal assault.  Alternately, the Veteran's VA treatment records link the Veteran's PTSD to combat and the Veteran's representative has argued that his PTSD is related to the fear of hostile military activity during service.  As such, VA must address all of these theories of entitlement.

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The Veteran's VA treatment records diagnose him with PTSD.  In March 2010, the RO issued a formal finding on a lack of information required to verify the Veteran's claimed PTSD stressors.  As noted above, the Veteran has since submitted additional evidence related to his stressors.

The record does not currently show that the Veteran was engaged in combat.  In case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

According to the Veteran's DD-214, his active duty service included two years and four months or foreign or sea service.  The specifics of that service are not included in the current claims folder, aside from reference to being aboard the U.S.S. Enterprise in February 1975.  The Veteran's fellow service members, M.P. and P.W.G., stated that they and the Veteran were aboard that ship from September 1974 to May 1975 and participated in the evacuation of Vietnam (Operation Frequent Wind in April 1975).  It is unclear whether the Veteran's participation in this operation constitutes combat.  Thus VA must attempt to corroborate whether the Veteran participated in combat with the enemy through his participation in Operation Frequent Wind.

Even if combat is not established, it is still possible that the Veteran's participation in this Operation gave rise to a fear of hostile military or terrorist activity that would be adequate to support a diagnosis of PTSD. See 38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Thus, the Veteran's participation in this Operation should be considered by a VA examiner.

Alternately, the Veteran has reported the more specific stressor of an altercation between himself and another service member, D.W., while airborne.  In cases of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)  reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(3).  VA must advise the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Thus, this claim should be developed in accordance with the applicable provisions of 38 C.F.R. § 3.304(f)(4).  See Gallegos  v. Peake, 22 Vet. App. 329 (2008).

In the instant case, the evidence establishes current diagnoses of bipolar disorder and depression, and further includes medical statements indicating an in-service onset.  As these statements lack a clear rationale, they are not sufficient to enable a grant of service connection at present but, when viewed with the record a substantive appeal whole, trigger VA's obligation to provide a VA medical examination.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  

As the Veteran's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis, the examiner is asked to consider the nature and etiology of any acquired psychiatric disorder found.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate, through official sources, whether the Veteran ever served in combat against the enemy, including determination of whether the Veteran participated in Operation Frequent Wind in April 1975 and whether his participation in that Operation constituted combat with the enemy.

2.  If combat experience is not established, again send the Veteran notice advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  Thereafter, schedule the Veteran for a VA mental health examination. 

The examiner must thoroughly review the record and interview the Veteran regarding the claimed in-service personal assault.  He or she is directed to review all psychological treatment records, the Veteran's service records, and the lay evidence of record.  The examiner should note the letter from P.W.G., which refers to the Veteran's avoidance of another service member following this incident.

The examiner should perform all necessary tests and respond to the following questions:

a.  Is evidence of behavior changes in response to the claimed in-service assault, which would provide the necessary credible supporting evidence of their occurrence?

b.  Does the Veteran currently have an acquired psychiatric disability, to include posttraumatic stress disorder?

c.  If so, is it at least as likely as not that any current acquired psychiatric disability relates to the Veteran's active military service, including the fear for his life during his time aboard the U.S.S. Enterprise? 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


